Citation Nr: 1737132	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  08-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a right knee disability.

2.  Entitlement to an initial rating in excess of 20 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
INTRODUCTION

The Veteran served on active duty from April 1996 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified before the Board in April 2011.  In September 2011, the Board granted an increased rating for the Veteran's right knee disability, remanded the Veteran's claim for an increased rating for a left knee disability, and referred for extraschedular consideration ratings for both knee disabilities.  In August 2012, the Veteran appealed the decision as to the rating assigned for the right knee to the Court of Appeals for Veterans' Claims, and by a Joint Motion for Partial Remand, the Court remanded the claim of whether a compensable rating was warranted for the Veteran's right knee disability pursuant to Diagnostic Code 5003.  The Joint Motion directed that the Board's assignment of a 20 percent rating for a right knee disability was not to be disturbed.  The Board remanded the claim, most recently in June 2014.  In light of the development undertaken since the Joint Motion, the Board has phrased the issues as stated on the title page.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the competent and credible evidence of record demonstrates that the Veteran's right knee disability has been manifested by dislocated semilunar cartilage with episodes of locking, pain, and effusion, and arthritis, with flexion greater than 60 degrees, extension greater than 45 degrees, without indication of subluxation or instability.

2.  Throughout the pendency of the appeal, the competent and credible evidence of record demonstrates that the Veteran's left knee disability has been manifested by arthritis, pain, flexion greater than 30 degrees, and extension greater than 45 degrees, without indication of subluxation or instability.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5003, 5260, 5261 (2016).

2.  The criteria for a rating in excess of 20 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5003, 5258, 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7 (1996). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knees are considered major joints.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Turning to the evidence of record, a January 2006 private magnetic resonance imaging (MRI) report reflects the Veteran's history of right knee pain.  The report indicates that MRI showed a tear of the medial meniscus and a small amount of joint fluid. 

A February 2006 private treatment record reflects the Veteran's history of intermittent pain in the knees.  Examination revealed a very mild effusion in the right knee.  There was no gross instability with varus or valgus stressing at 0 and 30 degrees of flexion.  Lachman's and anterior and posterior drawer tests were negative.  McMurray's test was positive with medial joint line pain.  The Veteran was assessed with medial meniscal tears of the right knee.  A June 2006 private treatment record reflects the Veteran's history of persistent discomfort and swelling in the knees. 

A July 2006 VA examination record reflects the Veteran's history of bilateral knee pain, stiffness, and weakness.  The Veteran reported that his knee disability resulted in difficulty with prolonged standing or walking (more than 2 hours), climbing, or using stairs.  The Veteran also reported episodes of locking every two days and episodes of instability every two months.  The Veteran denied use of an assistive device.  He indicated that he worked and reported that his knee disabilities caused him to take twice as long to complete a task . Testing revealed range of motion from 0 to 140 degrees for both knees.  There was only minimal pain with range of motion and no additional limitation after repetition.  The Veteran estimated that he had flare-ups of pain four times a year, lasting approximately four hours each flare-up.  There was no clinical sign of instability and no evidence of swelling or crepitus.  There was mild tenderness in the medial aspect of the knee.  McMurray and drawer sign tests were negative. 

A June 2007 private treatment record reflects the Veteran's history of constant aching pain in the knees, with occasional sharp shooting pains, particularly when the knees were bent.  The Veteran reported that the pain was alleviated by ice and medication.  The Veteran added that he took one-half tab of Percocet, which he found helpful, and estimated that he took 30 each month.  Examination revealed normal albeit painful range of motion.  There was no crepitus or swelling.  The examiner diagnosed the Veteran with osteoarthritis with evidence of tear. 

A November 2008 VA treatment record reflects the Veteran's history of persistent left knee pain.  Examination revealed full range of motion.  There was crepitus, with no true medial or lateral joint line tenderness.  Ligamentous testing was normal.  He had a history of meniscectomy with evidence of meniscal fraying and degeneration.

A November 2008 X-ray report of the right knee indicates mild osteoarthritis and mild joint effusion 

An August 2010 VA treatment record reflects the Veteran's history of persistent knee pain.  Examination revealed full range of motion and no effusion, bilaterally.  There was crepitus.  There was tenderness at the medial and lateral facet patella and mild medial joint line tenderness.  The knee was stable to varus and valgus stress, and Lachman's test was negative.  It was noted that although the right knee was slightly problematic, it was minor in comparison to the left knee. 

 A November 2010 VA examination record reflects the Veteran's history of knee pain, weakness, occasional instability, and occasional locking.  He denied stiffness.  The Veteran reported that his knee condition affects his occupational functioning because it slowed him down and that it resulted in functional impairment because he was unable to run, squat, bend, stand more than 25 minutes, or walk more than one block.  He also reported that he had flare-ups approximately three to four times a week, generally due to prolonged walking or cold or inclement weather.  Examination revealed range of motion of the right knee from 0 to 110 degrees with pain beginning at 90 degrees.  The left knee showed extension to 10 degrees and flexion to 100 degrees, without crepitus.  There was no additional loss of motion after repetition.  There was crepitus of the right knee but no posterior, anterior, or lateral instability, and McMurray's test was negative, bilaterally.  

A December 2010 VA treatment record reflects the Veteran's history of slightly increased knee pain.  Examination revealed no effusion. There was crepitus, bilaterally, without pain on the right but with pain on the left.  Range of motion was from 0 to 130 degrees, bilaterally. There was joint line tenderness, bilaterally.  Physical examination did not show instability, however, MRI of the left knee was suggestive of instability and a loader brace was issued.

On July 2013 VA examination, range of motion testing showed right and left knee flexion to 120 degrees, with pain at 115 degrees.  Extension was full.  There was no additional loss of motion on repetitive testing.  There was pain on palpation of the joint line, bilaterally.  Muscle strength testing was normal, bilaterally.  Joint stability testing was normal, bilaterally.  There was no evidence of patellar subluxation or dislocation.  There was evidence of meniscal tears bilaterally, with frequent episodes of joint pain.  There were no residuals signs or symptoms due to knee surgery not otherwise described.

A March 2015 private record reflects that the Veteran reported ongoing left knee pain that was helped with wearing an unloader brace.  Examination showed mild varus alignment of the left knee.  Range of motion was 0 to 135 degrees.  There was no joint effusion.  Lachman, posterior drawer, pivot shift, and varus and valgus stress testing was negative for instability.  Examination of the right knee showed range of motion to 0 to 135 degrees, without evidence of joint effusion or instability.

On May 2017 VA examination, the Veteran reported flares of the knees with increased walking.  Range of motion testing showed that the right knee had normal extension, with flexion to 130 degrees.  There was pain noted on motion but that did not result in functional loss.  The same was true for the left knee, with flexion limited to 120 degrees.  There was joint line tenderness, bilaterally.  There was no additional functional loss on repetitive use.  There was no difference on active or passive testing.  Muscle strength testing was normal.  There was no indication of joint instability or subluxation.  There was evidence of meniscal tear, bilaterally, with resultant frequent episodes of joint pain.  The Veteran was noted to use an unloader brace on his left knee for pain management.  The Veteran reported feeling more stable when using the left knee brace.  However, the examiner found no indication of left knee instability on physical examination.  MRI showed intact ligaments.

At the outset, the Board notes that the Veteran has been in receipt of temporary total ratings based upon convalescence following surgery at various times throughout the appeal period for both knees.  Thus, the Board will focus its analysis as to the periods of time when he has been rated as 20 percent disabling for the right and left knees, which is the remainder of the appeal period.

With regard to the right knee disability, the Board notes that the August 2012 Joint Motion for Partial Remand directed that the Board's grant of a 20 percent rating under DC 5258 should not be disturbed.  Rather, the Board was directed to determine whether a compensable rating was warranted pursuant to DC 5003.  The Board finds that a rating pursuant to DC 5003 is not warranted.  Specifically, while the Veteran suffers from knee arthritis, the Veteran is already in receipt of a 20 percent rating pursuant to DC 5258, a rating that is predicated upon limitation of motion of the joint.  The criteria of DC 5258 includes symptoms of locking, which implicates impaired motion due to a temporary freezing of the joint, as well as pain, a symptom elicited, in the Veteran's case, on motion of the joint.  Thus, while DC 5003 provides for a 10 percent rating for limitation of motion not otherwise compensated, the Board finds that the Veteran's limitation of motion of the right knee joint is compensated under DC 5258.  Therefore, a separate rating under DC 5003 is not for application in this instance, as such would result in pyramiding.  

Also with regard to the right knee, an increased rating or separate rating is not warranted, as the Veteran has not displayed limitation of motion or extension of the right knee to meet the higher rating, nor has he suffered from instability of the right knee, impairment of the tibia or fibula, or genu recurvatum.

With regard to the left knee, the Board finds that a higher rating or separate rating is not warranted.  The Veteran is currently in receipt of a 20 percent rating pursuant to DC 5260, contemplating limitation of flexion.  However, more severe limitation of flexion has not been shown, nor has compensable limitation of extension been shown.  While an MRI in December 2010 was suggestive of instability, subsequent testing on multiple examinations has resulted in a clinical finding of no instability or subluxation of the left knee.  The 2017 VA examiner concluded that the Veteran did not suffer from left knee instability.  The record reflects that the Veteran was prescribed an unloader brace to manage left knee pain, rather than instability.  Therefore, a rating under DC 5257 is not warranted.  And, while the Veteran has been shown to have undergone meniscal surgery, his resultant symptoms have been described on VA examination and in the treatment records as joint pain.  Such is contemplated by the current 20 percent rating which takes into account pain on motion.  There is no indication of locking or joint effusion for the left knee.  Thus, the Board finds that a rating pursuant to DC 5258 or 5259 is not warranted.

Finally, with regard to DC 5003, as described above, the Board notes that the Veteran is already in receipt of ratings that contemplate painful motion.  A separate 20 percent rating is therefore not warranted pursuant to this code, and it has not been shown that the Veteran's arthritis of the knees results in occasional incapacitating exacerbations.  The Veteran has not reported that to be the case.

The Board has carefully considered and factored in the Veteran's functional loss and limitation on repetition for the entire appeal period.  However, the Board finds that the evidence is against a finding that any further limitation due to pain results in the knees being limited to a sufficient extent to warrant a higher rating or any separate rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the Board's previous remand development, in November 2013, the Director of Compensation Service reviewed the file and determined that an extraschedular rating was not warranted for either knee.  The director explained that while the Veteran had a long history of knee pain, objective findings continually indicated that the Veteran had nearly full range of motion, bilaterally, without instability.  He had not been hospitalized for a significant period of time and remained employed.  After reviewing the Veteran's medical history, the director determined that the Veteran's knee disabilities were not so exceptional or unusual as to render the rating schedule impractical.

In that regard, the Board finds that all the symptomatology and impairment caused by the Veteran's knee disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for limitation of motion due to pain, and DCs 5256-5263, specifically provide for disability ratings based on limitation of motion, including as due to pain, lack of endurance, weakness, fatigability, and other limiting orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet.App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).

In this case, considering the lay and medical evidence, the knee disabilities have been manifested by pain and painful motion of the both knees necessitating the use of pain medication; these findings and symptoms are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the Veteran's knee disabilities are so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.

Finally, the Veteran has not responded to a request sent in May 2015 with regard to his employment status.  However, after a review of the evidence, the Board finds that a claim for a total disability rating based upon individual unemployability has not been raised by the record, as the Veteran has not stated that he is unemployable due to his knee disabilities, and the evidence tends to show that he has maintained employment throughout the appeal period.
 

ORDER

A rating in excess of 20 percent for a right knee disability is denied.

A rating in excess of 20 percent for a left knee disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


